      Case 1:18-cv-07871-NRB Document 43 Filed 07/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
MARIA TERESA NOBLE,

                Plaintiff,

          - against -

MOUNT OLIVET CHURCH, INC. and ARACELIS
STAATZ, as Trustee of Mount Olivet                     O R D E R
Church,
                                                 18 Civ. 7871 (NRB)
                Defendants,
                Third-Party Plaintiffs,

          - against –

LEDWIN OVIEDO, LEDWIN ENTERPRISES,
INC., JAMIE RAMIREZ, ESQ., and LAURA C.
BROWNE, ESQ.,

               Third-Party Defendants.
--------------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Having reviewed the July 2, 2020 pre-motion letter of third-

party defendant Laura C. Browne, Esq., and the July 3, 2020 letter

of third-party plaintiffs Mount Olivet Church, Inc. and Aracelis

Staatz in response thereto, the Court has determined that Ms.

Browne may bring her motion without the necessity of a pre-motion

conference.   If, consistent with Federal Rule of Civil Procedure

11, the third-party plaintiffs can assert additional allegations

to cure any alleged deficiencies that Ms. Browne has raised in her



                                    1
         Case 1:18-cv-07871-NRB Document 43 Filed 07/07/20 Page 2 of 2



pre-motion letter, then it would be in the best interest of both

the parties and the Court for the third-party plaintiffs to assert

them now, before briefing on the proposed motion.           The third-party

plaintiffs are thus granted leave to file an amended third-party

complaint within two (2) weeks of this Order.            If, at that time,

the third-party plaintiffs have not filed an amended third-party

complaint, then the parties shall confer on a briefing schedule

agreeable to both sides, in which no more than sixty (60) days

elapse from the filing of Ms. Browne’s motion to the filing of her

reply.

             SO ORDERED.

Dated:       New York, New York
             July 7, 2020

                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                       2
